Note_I’he act of 1783 declares at wluit rate the foreign coins there mentioned, shall be estimated in our currency — a currency at that time only i magi, ary ; we. had no circulating medium of any kind, since that time a paper money hath been emitted, winch also refeis as to its value to this imaginary currency, the value of which is fixed, but only ascertainable by acomparison with the coined money of otke. nations. Our bills of credit, when issued, wore intended io be a pc, feet representation of the value of this imagined currency ; that is to say, eight soil lings of these bills was intended to represent eight shillings of our currency, which by law was eqpal to one Spanish dollar ; but these bills of credit, contrary to the expectation of the Legislature, depreciated immediately, and failed to answer the purpose expected from them — eight shillings of'these bills did not in fact represent eight stiilltngs of our currency. The Legislature however built upon the expectation, that thest bibs of credit would completely represent the same sum in our currency as they wore issued for, and in that belief directed it to bs a tender in payment of debts — thus far the law is positive, and must be obeyed ; and therefore if on tpe day of payment, the obligor or debtor will lender, nventy shillings for insiance of these bills, in discharge o. a real debt of twenty sniHings in the cun eneji of North-Uaroima, or two and a half dollars, the creditor must eith- r receive it, if the tender be made with all proper cir-cumetances, or forego his interests and ousts. Tnis is an injustice whicn results from the positive directions of the act, though it war not foreseen at the time when the act passed — but there is no part o< the act that says the court in giving judgment may not take notic--*249of the depreciation, and that the judgment is to be discharged in a currency degraded below its intended value — neither is there any law which says, the court shall not increase the quantum of this degraded currency in the judgment they give, till it becomes equal to that value which is represented by those four hundred and fifty-two dollars. And where the court is not tied down by the express and positive directions of the Leg.slature, the presumption is, that the Legislature intended they should act so as to attain the real justice of the case before them. The true meaning of the act was, that one Spanish milled dollar should not he deemed to be of greater value than eight shillings of our currency as estimated whi n and before the act passed; not that it shall he equal to eight shillings of paper money afterwards to be issued, and which would depreciate below its intended value. The many disputes that have arisen relative to the paper money now circulating, seem to have originated from part of an act of the same session, declaring twenty shillings of this money to be equal to two and an half Spanish' dollars, and that it should be a tender after that rale — hence it hath been inferred, that as twenty shillings of this money, is equal to two and an half dollars, and these equal to twenty shillings of the currency of North-Carolina. as estimated at and before the session of 1783, that therefore e.iCh o£ them is equal to the otiirr; and that is mathematically true, yet If two things are only equal to a third in some respects, and not in others, it cannot be affirmed that they are equal generally. 20s. of the currency of North Carolina,-were it in silver, coined by authority, would be a tender in discharge of a debt of 2 & ¿ Spanish dollars, and asa bill of 20s. of the paper money now circuí, ting, would also be a tender in disohaige of 2 & $ Spanish dollary — it hiliows, thai as to the purposes of atender they are equal, and have equal effects and consequences j but if we speak of value as applied to the assessment of damages, the case is far otherwise. One Spanish dollar is represented by 10s. of our paper money, and this dollar by 1783, c. 4, represents 8s. of our currency as estimated at and before that session, and consequently was what was referred to by that act ; and then apply the rule above-mentioned, and it will make both the’dollar anil eight shillings of our currency, equallotenshillingsoftne paper money: and thus the law of 1783 has no influence upon the subject of assessing damage-, by a jury. It only operates in the case, expressly pointed out by the act, where tlie debtor has made a tender; and then is only operative wlier-- the tender 'S made and pleaded, /ais omnibus concurrentibus qua injure requiruntur. As therefore the court ami j.ury aiv not tied down by the act to any positive rule with respect to the assessment of damages, they should always be careful that the creditor shall have so much of the paper money as represents the real value of the contract sued upon. This answei s the true meaning of the Legislature, which in former instances being misunderstood, hath exposed them to the imputation of enticing the citizens to the discharge of their debts with a less value than they engaged to pay ; than which nothing was evermore untrue, nor any imputation more unmerited.
Note. — Vide Anonymous, post 354.